DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 3/24/21 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1, 14, and 19 have been amended.
	No claims have been added
	Claims 5-9, 11-12, and 20-29 have been canceled.
Remarks drawn to rejections of Office Action mailed ******** include:
Claim objections: which have been overcome by applicant’s amendments and have been withdrawn.
112 2nd paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
102(a)(1) rejection: which have been overcome by applicant’s amendments and have been withdrawn.

An action on the merits of claims 1-4, 10, 13-19, and 30 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.
Election/Restrictions
	It is noted that the elected species set forth as compound 5 in applicant's election set forth on 11/4/20 remains allowable and the examiner is expanding the search to include compounds having the formula
    PNG
    media_image1.png
    141
    210
    media_image1.png
    Greyscale
 which read on the instant compounds wherein the instant variables are: the R-groups are H; R’ is H; the two Ra groups are =O; A is a C3 heteroaromatic ring containing 2 heteroatoms N and S; Q is R; and R is –Y-C(O)OR” wherein Y is a bond and R” is CmH2m+1 where m is 1.
	Claims 1, 2, 4, 15, 18, 19, and 30 read on the elected and additionally examined species. Claims 3, 10, 13, 14, 16, and 17 remain withdrawn as being drawn to a non-elected species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 2, 4, 19, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,916,834.
	‘’834 discloses the compound: 
    PNG
    media_image1.png
    141
    210
    media_image1.png
    Greyscale
(see column 4) which anticipates the instant compounds wherein the instant variables are: the R-groups are H; R’ is H; the two Ra groups are =O; A is a C3 heteroaromatic ring containing 2 heteroatoms N and S; Q is R; and R is –Y-C(O)OR” wherein Y is a bond and R” is CmH2m+1 where m is 1. This is seen to be the same as the species listed in claim 19 at the bottom of page 14 of the instant claims. The compounds are also taught to be used to treat cancer (see paragraph bridging columns 2 and 3). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  1 is C(R). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 contains various groups which are outside the scope of claim 1. Claim 1, the claim from which this depends states that the A-group must have 2-5 heteroatoms when the group is a heteroaromatic ring. However, claim 19 provides for various groups which have only 1 heteroatom such as at least: 

    PNG
    media_image2.png
    126
    482
    media_image2.png
    Greyscale

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Objections
Claims 1, 2, 4, 15, 18, 19, and 30 are objected to because of the following informalities:  the claims contain non-elected subject matter.  Appropriate correction is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623